DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8, 9, 12, 15, 21, 22, 29, 30, and 34 in the reply filed on 5/5/21 is acknowledged. As such, claims 44-48 are withdrawn as being drawn to a non-elected invention.
Applicant’s election of the species identified as compound 3 is acknowledged. It is noted that the examiner has withdrawn the species requirement are will examine all of the species of elected group I herein below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 12, 15, 21, 22, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (Carbohydrate Research, 2010, vol 345(15), pp 2277-2281).
	Tao et al. disclose methods of making glycosylated amino acid building blocks for making glycopeptides wherein the process includes the step: 

    PNG
    media_image1.png
    166
    663
    media_image1.png
    Greyscale
and takes place with various Lewis acid catalysts (FeCl3; SnCl4 for example) under heating (150° C). See table 1 and section 1.2 for example. All of the instant R1 groups are Ac; X is O and R2 is Ac; Z is O; and R3 is Fmoc.

Claim(s) 1-6, 8, 9, 12, 15, 21, 22, 29, 30, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Leon et al. (Biochemistry, July 11, 2017, vol 56(127), pp 3507-3517 – Reference 2 from applicant’s IDS filed 6/24/21).
	De Leon teaches a method of making glycosylated amino acid building blocks for making polypeptides comprising the step: 

    PNG
    media_image2.png
    101
    307
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    92
    299
    media_image3.png
    Greyscale
wherein a and b include the lewis acid catalyst InBr3 and also Fmoc-Cys-OH (see figure 2, page 18). The reaction is heated to reflux (see page 4 – synthesis of amino acid building blocks). The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623